United States Court of Appeals
                        For the First Circuit


Nos. 15-2423, 15-2438

               TIMOTHY A. DENAULT; JENNIFER TESTA,

             Plaintiffs, Appellants/Cross-Appellees,

                                  v.

      TODD AHERN, individually and in his official capacity;
     CRAIG WALSH, individually and in his official capacity;
        TOWN OF CHELMSFORD, Commonwealth of Massachusetts,

 Defendants/Third Party Plaintiffs, Appellees/Cross-Appellants,

            OTHER POLICE OFFICERS PRESENTLY UNKNOWN,

                             Defendants,

                                  v.

   CHRISTOPHER'S EMERGENCY EQUIPMENT AND TOWING, INC., f/d/b/a
                  Christopher's Towing Service,

                        Third Party Defendant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS
           [Hon. William G. Young, U.S. District Judge]


                                Before

                     Kayatta, Circuit Judge,
                   Souter, Associate Justice,*
                    and Selya, Circuit Judge.


     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
     Andrew M. Fischer, with whom Law Offices of Jeffrey S.
Glassman LLC was on brief, for appellants/cross-appellees.
     Jeremy Silverfine, with whom Deidre Brennan Regan and Brody,
Hardoon, Perkins & Kesten, LLP were on brief, for appellees/cross-
appellants.


                          May 16, 2017
           KAYATTA,    Circuit   Judge.   Chelmsford,    Massachusetts

police officers seized Timothy Denault's car to search it for

evidence, to no avail.     Denault nevertheless ended up losing the

car, and his ex-girlfriend's possessions in the car, because

accumulated towing and storage fees owed to the city's towing

vendor exceeded the value of the seized property.       Denault and his

ex-girlfriend, Jennifer Testa, sued, blaming the loss on the police

officers' failure to return the car promptly upon completing the

search.   A series of rulings before and after trial eliminated all

federal and state civil rights claims, including the potential for

shifting attorneys' fees in favor of the prevailing party.        Left

standing at the end was a judgment on a common law conversion claim

against one officer, Todd Ahern, in favor of Denault and Testa in

the amounts of $2200 and $25, respectively.        Denault and Testa

appeal in an effort to revive a civil rights claim that might serve

as a basis for an award of attorneys' fees.     Ahern, in turn, asks

us to reverse or vacate the judgment against him on the common law

conversion claim.     For the following reasons, and on an admittedly

confusing record, we leave matters as they now stand.

                                   I.

           With the plaintiffs arguing that the district court

erred in dismissing some claims as a matter of law, and with the

defendants arguing that the district court should have dismissed

all claims, we review the evidence presented at trial and the

                                  - 3 -
inferences supported by that evidence in the light most favorable

to the plaintiffs.     See White v. N.H. Dep't of Corr., 221 F.3d
254, 259 (1st Cir. 2000).        This means, among other things, that

where the testimony at trial was conflicting, we must assume that

the   jurors   believed   the   plaintiffs'    version    unless   it   was

unreasonable to do so.

                                    A.

           On October 21, 2013, officers of the Chelmsford Police

Department ("CPD") located a 2000 Nissan Maxima parked in the

driveway of a Lowell, Massachusetts home.           The car belonged to

Denault, the suspect in a crime they were investigating.           The home

belonged to Testa, Denault's ex-girlfriend and the mother of his

three children.

           The    officers,     including   Ahern   and    Craig    Walsh,

encountered Testa at her home.       They tried to question her about

Denault, who was then in custody.           During the exchange, Testa

confirmed that she had possession of Denault's car, the Nissan

Maxima.   The officers told Testa that they needed to take the car

and asked her for the keys.      Testa responded that she was running

late for a meeting and did not have time to find the keys.

           After Testa drove away in a different car, the officers

had Denault's car towed to the stationhouse by Christopher's

Towing.   They impounded the car and secured a warrant to search

it.   Two days after seizing the car, they executed the warrant

                                   - 4 -
with assistance from state forensic scientists.       The forensic

scientists examined the car for evidence and inventoried its

contents, which included one booster seat.   A few days later, when

the officers determined that the car did not contain evidence

pertinent    to   their   investigation,   they   released   it   to

Christopher's Towing.     CPD officers had no contact with Denault,

the registered owner of the car, about either the seizure or the

release.    When CPD released the car to Christopher's Towing, CPD

officers did not supply, and Christopher's Towing did not request,

contact information for Denault, who had been in custody since

before the car was towed.    Accordingly, Christopher's Towing sent

no notice to Denault at the time, and Denault was unaware that CPD

had released his car to Christopher's Towing.

            Starting on the date the car was towed, and repeatedly

thereafter, Testa tried to recover the car and her belongings

inside it.    She was especially keen to retrieve two children's

booster seats she claimed she had left in the rear of the car.1

According to Testa, the CPD officers with whom she spoke refused

to discuss returning the car or its contents unless Testa agreed

to be questioned in connection with the criminal investigation

into Denault. Because Testa "didn't have anything that [she] could

tell [the officers] about what happened to [Denault]," she never


     1 The number of booster seats is an issue that the parties no
longer contest as material.

                                - 5 -
went to the stationhouse and eventually stopped calling CPD.       When

Testa was subpoenaed in connection with the criminal investigation

several weeks later in November 2013, she reminded the CPD officers

that she still needed her belongings.     The officers responded that

they had not returned her property because she had declined to

speak with them about Denault. The officers never returned Testa's

property, and--according to Testa--they never informed her that

they had released the car to Christopher's Towing.

           Testa learned that Christopher's Towing had possession

of the car over three months later, when Denault's mother showed

her a Notice of Abandoned Vehicle sent to Denault's last known

address.   The notice, dated February 24, 2014, indicated a lien on

the car in the amount of $4797.82 for towing fees, storage costs,

and   processing   services.   Testa    told   Denault,   who   remained

incarcerated, about the notice.        Neither Testa nor Denault was

able to afford the sum listed on the notice.     Accordingly, neither

paid it.

           Instead, on September 23, 2014, Denault and Testa filed

this action against the Town of Chelmsford as well as Walsh and

Ahern in their individual and official capacities.        The operative

complaint seeks recovery under 42 U.S.C. § 1983 for violations of

the Fourth, Fifth, and Fourteenth Amendments to the United States

Constitution (count I) as well as the Massachusetts Civil Rights

Act, Mass. Gen. Laws ch. 12, § 11I (count II).     It further alleges

                               - 6 -
a common law claim that the defendants converted the plaintiffs'

property    (count    III).    The   complaint    also    asserts    municipal

liability    (count     VI)   with   respect   to   the    alleged     federal

constitutional violations as well as conspiracy (count IV) and

aiding and abetting (count V).         The complaint seeks compensatory

and punitive damages and attorneys' fees.

                                      B.

            After the district court denied the defendants' motion

to dismiss the complaint, the defendants answered and filed a

third-party complaint against Christopher's Towing.            The district

court ordered the original parties to proceed to trial in June

2015 and scheduled the third-party trial to follow in January 2016.

In advance of the first trial, the defendants moved for summary

judgment    and   the   plaintiffs    cross-moved    for   partial     summary

judgment.    The district court denied the plaintiffs' motion and

granted the defendants' motion in part, dismissing claims related

to the initial seizure of the car because the seizure "was lawful

under the automobile exception to the Fourth Amendment, or if not,

the officers enjoy qualified immunity."          During the ensuing trial,

the district court granted a motion for directed verdict dismissing

all claims against Walsh and the Town of Chelmsford, leaving Ahern

as the only defendant.        The district court also granted a second

motion for directed verdict as to all "substantive and due process

claims."    The jury ultimately returned a verdict sheet stating

                                     - 7 -
only that "[w]e find for" the plaintiffs, in the amounts of $2200

and $25.

           The plaintiffs promptly moved for entry of judgment on

the verdict.     The district court granted that motion, entering

judgment for the plaintiffs on counts I and III of the operative

complaint, i.e., a federal constitutional claim and a state law

conversion claim for each plaintiff.         The plaintiffs then moved

for attorneys' fees under 42 U.S.C. § 1988(b) based on their having

prevailed on a federal constitutional claim actionable under 42

U.S.C. § 1983.     The defendants opposed that motion and filed a

motion for judgment notwithstanding the verdict, or to alter and

amend the judgment, or for a new trial.

           The district court denied the defendants' tripartite

motion "save that the judgment shall be amended to reflect that

the jury verdict entered solely on the conversion count," which

was count III of the operative complaint.           Having thus excised

count I (the federal claims), the court denied the plaintiffs'

motion   for   attorneys'   fees   because   the   remaining   common   law

conversion claim furnished no basis for an award of fees under 42

U.S.C. § 1988(b).      The district court also entered a separate

judgment on the adjudicated claims under Federal Rule of Civil

Procedure 54(b) to facilitate an immediate appeal without waiting

for trial of the third-party claims.



                                   - 8 -
          These timely appeals followed.    During their pendency,

a stipulation of dismissal resolved the third-party complaint

against Christopher's Towing.

                                 II.

                                 A.

          We begin by defining the scope of the plaintiffs' appeal.

A notice of appeal need "designate the judgment, order, or part

thereof being appealed."    Fed. R. App. P. 3(c)(1)(B).   In a civil

case resulting in a final judgment, there are two ways to make

this designation.   One is to list in the notice each "judgment,

order or part thereof" of which review is sought.   This approach,

although in strict compliance with the rule, is perilous.       When

later preparing the brief and reviewing the record, including

transcripts that may not have been available when the notice of

appeal was due, counsel may perceive a need or opportunity to raise

a challenge that was not apparent at the time of appeal.     But if

we should find it clear that the object of that challenge was not

presciently included in the itemized list of rulings appealed, we

will have no jurisdiction to consider the challenge.        Santos-

Santos v. Torres-Centeno, 842 F.3d 163, 169 (1st Cir. 2016).

          The safer course is to take advantage of the fact that

all interlocutory rulings in a case "merge in the judgment."

John's Insulation, Inc. v. L. Addison & Assocs., Inc., 156 F.3d
101, 105 (1st Cir. 1998).   Therefore, "it has been uniformly held

                                - 9 -
that   a   notice       of   appeal   that      designates        the   final    judgment

encompasses       not    only    that   judgment,           but    also    all    earlier

interlocutory orders."          Id.

            The     plaintiffs        opted          for    the    riskier       itemized

designation, from which they omitted any challenge to the district

court's summary judgment on their claims challenging the initial

seizure of Denault's car.             This was likely not inadvertence, as

the plaintiffs' subsequent designation of the contents of the

appendix also excluded materials relevant to that ruling.                          By the

time counsel briefed the appeal, though, he apparently deemed it

worthwhile to include a challenge to that ruling.                         The defendants

objected, asserting waiver and thus lack of jurisdiction.                             The

plaintiffs' reply offered no rejoinder.                    And the law, as we noted,

is clear that where a notice of appeal designates only specific

interlocutory orders or parts thereof, it does not provide us with

jurisdiction to review others.               So we eschew consideration of any

argument that the plaintiffs should be entitled to relief from the

defendants on account of the initial seizure of the car.

                                           B.

            What the plaintiffs did clearly appeal was the manner in

which the district court treated the jury verdict in first entering

judgment    for     the       plaintiffs        on     some    unspecified        federal

constitutional claims (count I) as well as the state law conversion

claims (count III) and then later amending the judgment to strike

                                        - 10 -
count I.        The trouble began when the district court ruled on

various motions for judgment as a matter of law during the trial.

The court never explained exactly what claims it was leaving in

and what claims it was throwing out.           Adding to this confusion, in

its cryptic references to the claims still extant, the district

court seemed to use the term "conversion" to describe both counts.

The jury verdict form itself added no clarity.             It simply asked

the jury to check the names of the parties "[w]e find for," and

then to indicate the amount of any damages if the jury found for

either plaintiff.

            Several strong hints support the plaintiffs' contention

that the district court did in fact submit some claim of a federal

constitutional violation to the jury.             In addressing the second

motion for directed verdict, the district court stated that the

motion was "allowed in part as to the substantive and due process

claims and denied in part as to the constitutional violation

because    of    the    alleged    conversion."    The   jury   instructions

themselves repeatedly referred to the United States Constitution

and the Bill of Rights.           The district court expressly covered the

need to determine that a defendant acted under color of law, an

element of the federal constitutional claim as actionable under 42

U.S.C. § 1983.         Adickes v. S. H. Kress & Co., 398 U.S. 144, 150 &

n.4 (1970). All of this aligns with the fact that when the district

court first entered judgment, it expressly did so as to count I as

                                      - 11 -
well as count III.   And when, over the plaintiffs' objection, it

later reversed course by amending the judgment to apply only to

count III, the district court provided no useful explanation.

          Ultimately, we need not decide which claims the district

court intended to present to the jurors.   If count I did not go to

the jury, it was only because the district court did, as the

defendants claim, grant a directed verdict on the entire count.

Alternatively, if count I did go to the jury (as seems most

likely), then amending the judgment was nonetheless proper if the

count should not have gone to the jury.     In such circumstances,

the amendment would stand either as a correction of a "manifest

error[] of law," 11 Charles Alan Wright et al., Federal Practice

and Procedure § 2810.1 (3d ed. 2017), or as harmless error.     In

short, if there was no evidence sufficient to support a finding

for the plaintiffs under count I, then the judgment as amended

reads just as it should read.    And if there was such evidence,

then the plaintiffs' challenge to the amendment of the judgment

should prevail, leaving only the matter of relief.   So we turn to

the pivotal question:    Did the evidence support a verdict on

count I for the plaintiffs?

          To answer that question, we begin by determining what

constitutional claim the plaintiffs would have us find in count I.

Their opening brief on appeal advances federal constitutional

claims related to the car's initial seizure and to its subsequent

                              - 12 -
retention and transfer. As we have explained, one point upon which

this record is clear is that any claim based on the initial seizure

was rejected on summary judgment, and we lack jurisdiction to

review that ruling under the narrow notice of appeal the plaintiffs

filed.   So we consider only the argument that the retention of the

seized property, and its transfer to the tow company, violated the

United States Constitution.

           While the complaint invoked a myriad of constitutional

theories, the plaintiffs on appeal ground their federal claim

solely in the Fourth Amendment's protection against unreasonable

seizures as applied against the states through the Fourteenth

Amendment.    Yet the only authority they have cited in their briefs

or at oral argument is an out-of-circuit case that contains no

discussion of the Fourth Amendment's restraints on seizures.    See

Reitz v. County of Bucks, 125 F.3d 139 (3d Cir. 1997).      Rather,

Reitz determined that "claims based on detention of the property

following [a state court order mandating the property's return]

are distinct from those relating to the seizure [of the property]."

Id. at 144.

           At least three of our sister circuits have expressly

rejected Fourth Amendment claims based on a failure to return

property after it was lawfully obtained.       See Shaul v. Cherry

Valley-Springfield Cent. Sch. Dist., 363 F.3d 177, 187 (2d Cir.

2004); Lee v. City of Chicago, 330 F.3d 456, 466 (7th Cir. 2003);

                               - 13 -
Fox v. Van Oosterum, 176 F.3d 342, 351 (6th Cir. 1999).              They have

reached that conclusion in different ways.                The Sixth Circuit

focused on the definition of "seizure," finding that the term has

temporal   bounds    such   that   it   protects   only    the     interest    in

retaining property and not the interest in regaining it.              Fox, 176
F.3d at 349-52.2    The Seventh Circuit held that applying the Fourth

Amendment in these circumstances stretches its protections too far

beyond the amendment's purpose of constraining unlawful intrusions

into constitutionally protected areas.           Lee, 330 F.3d at 465-66.

And the Second Circuit rejected the seizure-includes-retention

theory out of hand, writing that "[t]o the extent the Constitution

affords [a plaintiff] any right with respect to a government

agency's retention of lawfully seized property, it would appear to

be   procedural    due   process."      Shaul, 363 F.3d   at    187.      The

plaintiffs make no effort to address these authorities or explain

why the alleged violation of their constitutional rights sounds in

the Fourth Amendment.

           On such a record, we are offered no reason to disagree

with our sister circuits that, to the extent a plaintiff may


      2That court presciently noted that the term may "ha[ve] a
different temporal scope when a person rather than property is at
issue." Fox, 176 F.3d at 351. The Supreme Court recently endorsed
the theory of continuing seizure of persons. See Manuel v. City
of Joliet, 137 S. Ct. 911, 919 (2017) (upholding Fourth Amendment
claim where plaintiff was detained for some seven weeks after court
found probable cause, based on fabricated evidence, for criminal
charge).

                                     - 14 -
challenge    on   federal    constitutional    grounds   the     government's

retention of personal property after a lawful initial seizure in

circumstances such as these, that challenge sounds in the Fifth

Amendment rather than in the Fourth Amendment.           A different result

may well obtain when the government seizes a person rather than

property.     See Manuel v. City of Joliet, 137 S. Ct. 911, 919

(2017).     But where property is concerned, it would seem that the

Fifth Amendment's express protections for property provide the

appropriate framework.       In particular, the Takings Clause provides

recourse where "private property [is] taken for public use, without

just compensation."      U.S. Const. amend. V.

            In different circumstances, we might well find that a

plaintiff's claims do not necessarily fail merely because the

plaintiff wrote "Fourth" rather than "Fifth" in his or her briefs.

Here, though, substance followed form, as these plaintiffs never

provided the evidence that would be required to support a claim

that the defendants violated the Fifth Amendment.              Most notably,

the plaintiffs do not even claim, let alone prove, that they first

sought    compensation      through    state   procedures   or    that   "all

potential state remedies are 'unavailable or inadequate,'" as

required to bring a ripe takings claim in federal court.             Deniz v.

Municipality of Guaynabo, 285 F.3d 142, 146 (1st Cir. 2002)

(quoting Williamson Cty. Reg'l Planning Comm'n v. Hamilton Bank,

473 U.S. 172, 194, 196-97 (1985)).

                                      - 15 -
            We therefore find that the evidence did not support a

verdict in favor of the plaintiffs on their preserved federal

constitutional claims.   Accordingly, the district court's ultimate

disposition of the plaintiffs' federal constitutional claims based

on the retention and transfer of the plaintiffs' property was

correct.3

                                III.

            In a cross-appeal, Ahern challenges the jury's verdict

as to the state law conversion claims on three grounds.   He argues

that the jury's verdict lacked a sufficient evidentiary basis,

that the district court erroneously excluded evidence favorable to

the defendants, and that the district court improperly charged the

jury as to the elements of conversion and the calculation of

damages.




     3 This conclusion rejecting the plaintiffs' challenge to the
dismissal of their federal constitutional claims renders moot
their argument on appeal that they should be awarded attorneys'
fees under 42 U.S.C. § 1988(b) for having prevailed on such claims.
It likewise resolves their appeal related to their municipal
liability claims, which require a predicate federal constitutional
violation. See Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690-
92 (1978). Additionally, to the extent the plaintiffs challenge
the entry of a directed verdict as to Walsh, that argument is
waived due to the lack of any developed legal analysis in the
plaintiffs' submissions on appeal. See Marek v. Rhode Island, 702
F.3d 650, 655 (1st Cir. 2012) (citing United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990)).

                               - 16 -
                                        A.

             Ahern's challenge to the sufficiency of the evidence

rests on the principle that when property belonging to another is

lawfully acquired in the first instance, under a good-faith claim

of right, the acquirer's continued retention of the property is

not wrongful in the absence of a demand by the owner that the

property   be    returned.        See   Evergreen   Marine   Corp.    v.   Six

Consignments of Frozen Scallops, 4 F.3d 90, 95 (1st Cir. 1993).

We therefore turn our attention to the evidence to see if such a

demand was made, keeping in mind that we "examine the evidence and

inferences      therefrom    in   the    light   most   favorable    to    the

plaintiff[s]" and "reverse only if a reasonable person could not

have reached the conclusion of the jury."           White, 221 F.3d at 259.

             Walsh testified that he had at least two conversations

with Testa in the days following the initial seizure.               According

to Walsh, Testa wanted to retrieve the car and the booster seat.

During their first conversation, Walsh told Testa that he was

unable to remove items from the car while he was seeking a warrant

to search it.      In a later conversation within days of the first,

he "advised her that when [the police] were complete with the

investigation of the vehicle, the car would be brought back to

Christopher's Towing."        Both Walsh and Ahern said that it was

standard operating procedure to release a towed car to the tow

company.   The next month, when Walsh and Ahern spoke with Testa at

                                    - 17 -
the Middlesex District Attorney's Office, Testa told them that she

still had not retrieved the car because "the tow company told her

she needed some type of letter . . . authorizing her to pick up

the vehicle."

            Testa told the jury a different story.   According to her

testimony, she contacted CPD repeatedly to request the return of

the car and her property inside it. Testa described at least three

separate conversations in the days after the car was seized.

During each conversation, she was told that the car was not yet

ready for pickup.   As to the booster seats (she claimed there were

two), she testified that a detective told her, "Well, if you come

down here and talk with us, maybe we can work something out."

Testa understood that the detective was conditioning his return of

the property on her cooperation in the investigation regarding

Denault.4   Per Testa's account, no one ever told her that the car

could not be released to her and would instead be released to

Christopher's Towing.    Even when she spoke with the defendants in

November, she testified, "they never told [her] that it was at


     4 Construing the evidence in the light most favorable to
Testa,   this  conversation   occurred   after   her  October   22
conversation with a CPD representative, which was recorded and
played to the jury during trial.       On the recorded call, the
representative informed Testa that the car was not yet ready for
pickup but asked, "Did you want to come and pick up the car seat?"
Testa declined, explaining that she would "wait 'til a little
later." When Testa called back, however, the detective, according
to Testa, was unwilling to return the car seat without receiving
her cooperation in return.

                               - 18 -
Christopher's." Instead, they faulted her for failing to cooperate

in their investigation.

            Although these accounts share little in common, two key

facts are undisputed.     First, it was clear to the defendants that

Testa sought return of Denault's car as soon as it became available

for pickup.       Second, the defendants never contested that the

plaintiffs retained a possessory interest in the car and its

contents,    or    that   they   were   entitled   to   retrieve   them.

Furthermore, there is ample evidence to find that Testa was acting

as Denault's agent. The defendants argued as much below, referring

to Testa as Denault's "authorized agent."          They testified that

they observed her driving Denault's car, they took it from her

driveway, and they communicated with her about its status.          The

defendants presented no testimony that anyone at CPD questioned

Testa's authority to retrieve the car.5     As to the remaining facts,

our standard of review requires us to credit Testa's version, and

correspondingly to discredit testimony that Testa knew the car



     5 Inexplicably, the plaintiffs state in their response and
reply brief that "the car did not belong to [Testa] and she was
not the agent of Plaintiff Denault." This stray and unsupported
remark is contradicted by the testimony of both plaintiffs that
Testa acted as Denault's agent in her efforts to retrieve the car.
It is also inconsistent with counsel's position at oral argument
that CPD should have released the car to Testa as "she was there
asking for it." In any event, the defendants say nothing about
this remark in their reply brief, instead acknowledging that "Testa
did speak with police officers" about retrieving the property but
faulting her for failing to "follow through."

                                  - 19 -
would be released to Christopher's Towing and communicated with

Christopher's Towing about the car.

          On this record, reasonable jurors could certainly find

that both Denault (through Testa) and Testa made clear to the

officers that they wanted their property back.   Ahern is therefore

reduced to arguing that the actual demands were made at a time

when the police were entitled to retain the car, and not repeated

until after the police turned the car over to the tow company.

The relevant point, though, is that the plaintiffs made clear to

the police that they wanted their property back, and the police

thereafter did not make it promptly available to them, even

conditionally, after the police were done with it.       We see no

reason why Massachusetts law would require that the plaintiffs

keep repeating their demands.

          This is not to say that the police were required to

comply with the demands immediately.     The perceived evidentiary

value of the car, and the warrant that the officers secured to

search it, afforded them a privilege to make a qualified refusal.

See Restatement (Second) of Torts § 238 (Am. Law Inst. 1965) ("One

in the possession of a chattel does not become a converter by

making a qualified refusal immediately to surrender the chattel

when the circumstances are such that the demand for immediate

surrender is unreasonable.").     The problem for Ahern is that he

did not surrender the car in accordance with the demand once the

                                - 20 -
search was completed.    Ahern does have a reason for this failure:

city procedure--and an obligation of the car owner to pay the

towing cost--required him to turn the car over to the tow company,

which was supposed to contact Denault promptly.     In short, Ahern

claims an additional and successive basis for making a qualified

refusal to return the property.     Assuming that the jury believed

Testa, however, it could have found that Ahern never told Testa

(or Denault) that the police also had a reason not to return the

car even when the search was completed. And failure to communicate

that reason precludes Ahern from relying on it to avoid liability

for declining to return the car.     Id. § 241 ("Qualification of a

refusal to surrender a chattel to one entitled to immediate

possession does not avoid liability for conversion unless . . .

such reason is communicated to the claimant at the time . . . .");

Dan B. Dobbs et al., The Law of Torts § 67 (2d ed. 2016).

          We likewise sustain the conversion claim as to the

booster seats.   There is no dispute that Testa demanded the return

of her booster seats.    According to Ahern, however, the defendants

never refused her demand; instead, they "told her she could

retrieve the car seat if she came into the station."      But Testa

said that there were strings attached:    the defendants refused to

return the seats unless she agreed to help with their investigation

regarding Denault.      The defendants had no privilege to qualify

their refusal on that basis and require a quid pro quo.         The

                                - 21 -
evidence, viewed in Testa's favor, therefore supports a verdict

for Testa on this conversion claim.

                                 B.

          Ahern next argues that the district court incorrectly

excluded evidence demonstrating "that notice was given prior to

the letter for storage fees in February 2014" and "that the

Plaintiffs were offered the car for free and still refused to pick

the car up from Christopher's."       "In reviewing an allegation of

evidentiary error, we must consider first whether the district

court erred and then whether this error was harmful."    Soto-Lebrón

v. Fed. Express Corp., 538 F.3d 45, 65 (1st Cir. 2008).        Ahern

makes this task difficult by having provided no detailed proffer

of the excluded evidence.   As best the record reveals, Ahern seems

to refer to evidence that (1) the defendants told Testa about the

transfer of the car to Christopher's Towing in October 2013, months

before the February 2014 notice; and (2) the owner of Christopher's

Towing contacted plaintiffs' counsel to discuss terms for return

of the car.

          With respect to the former evidence, Ahern misconstrues

the district court's ruling.   The district court, during a sidebar

right before opening statements, heard general descriptions from

each party of expected testimony regarding the conversion of the

car.   The court did not exclude any evidence that the defendants

proposed to introduce.   Instead, the court accurately identified

                               - 22 -
the key factual dispute as whether the defendants notified Testa

by   telephone     in   October   2013    about   transferring      the   car    to

Christopher's Towing.         The district court said that it would "get

the different positions" from the parties about any pertinent

communications in that timeframe and then "explain the legal

significance" of those positions to the jury.               During the trial,

when Walsh offered the testimony at issue, there was no objection

or exclusion.       He told the jury that he informed Testa, within

days of the car's seizure, that the car would be transferred to

Christopher's      Towing.      We   therefore    discern   no     exclusion     of

evidence and no error.

             With respect to the proposed testimony by the owner of

Christopher's      Towing,     the   district     court   acted     within      its

discretion    to    exclude    communications     between    the    third-party

defendant and plaintiffs' counsel that were reasonably viewed as

settlement negotiations.          See Fed. R. Evid. 408(a)(1).            We thus

find no error, much less error that harmed Ahern.

                                         C.

             The only remaining arguments relate to the jury charge.

Ahern contends that the district court did not properly instruct

the jury on the elements of conversion or on damages.                 As to the

instruction on conversion, he argues that the district court's

charge mischaracterized some elements of the claim and omitted

others. Although counsel for defendants complained to the district

                                     - 23 -
court that its instructions omitted the element of demand and

refusal,   counsel      never   objected     that   the    instructions       also

mischaracterized the elements that were covered.                 We therefore

review these asserted errors under different standards.

             As for the allegedly mischaracterized elements, because

there was no objection, we review only for plain error.                See Fed.

R. Civ. P. 51(d)(2) ("A court may consider a plain error in the

instructions that has not been preserved . . . if the error affects

substantial rights."); Estate of Keatinge v. Biddle, 316 F.3d 7,

16 (1st Cir. 2002) ("The party claiming plain error is required to

demonstrate '(1) that there was error, (2) that it was plain,

(3) that it likely altered the outcome, and (4) that it was

sufficiently fundamental to threaten the fairness or integrity or

public reputation of the judicial proceedings.'" (quoting Gray v.

Genlyte Grp., Inc., 289 F.3d 128, 134 (1st Cir. 2002))).

             Ahern, citing to Damon v. Hukowicz, 964 F. Supp. 2d 120

(D. Mass. 2013), argues that the instructions mischaracterized the

key element of conversion:       that "the defendant intentionally and

wrongfully    exercised    control    or     dominion     over   the   personal

property." Id. at 143 (emphasis omitted) (quoting Evergreen Marine

Corp., 4 F.3d at 95).      Yet the district court instructed the jury

that it needed to determine whether Ahern "exercise[d] wrongful

dominion   over   the    vehicle"    when    he   transferred    it    from   the

stationhouse to the tow company lot.              Ahern complains that this

                                    - 24 -
instruction was "woefully deficient," but he does not explain why.

We detect no plain error.

             As for the preserved objection to the allegedly omitted

elements, we generally ask "if the requested instruction was (1)

correct as a matter of substantive law, (2) not substantially

incorporated into the charge as rendered, and (3) integral to an

important point in the case."        Estate of Keatinge, 316 F.3d at 17.

Any error we discern, however, "must be evaluated in the context

of   the   entire   charge    in   light   of   the   circumstances   of   the

particular case."       9C Arthur R. Miller, Federal Practice and

Procedure § 2558 (3d ed. 2017).

             The district court's refusal to include the element of

demand and refusal in its instruction on the conversion claim is

a puzzler.    In denying the defendants' renewed motion for directed

verdict, the court acknowledged this element but found that,

"drawing all inferences in favor of the plaintiffs, . . . Testa's

calls are a sufficient demand."              The court did not, however,

discuss refusal.       The court then provided an overview of its

intended jury charge, explaining that "the focus of [its] charge

[would] be on whether . . . Ahern sending the vehicle off to the

yard was an act of wrongful dominion."            The ultimate instruction

on the conversion claim said nothing about demand or refusal.

After the district court charged the jury, it consulted counsel

about any objections.        Defense counsel asked the court to instruct

                                    - 25 -
the jury specifically about demand and refusal. The district court

responded, "You've argued that but I've said that was too technical

and I am not going to so charge."

             Massachusetts law plainly requires proof of demand and

refusal when "the defendant legitimately acquired possession of

the property under a good-faith claim of right."                 Evergreen Marine

Corp., 4 F.3d    at   95.     Assuming       that   law   applies    here,   we

nevertheless find that the omission of demand and refusal from the

jury charge was harmless error.              "[Q]uite often there will be

circumstances in the case from which it clearly will appear that

the error in the district court's instruction cannot have had any

prejudicial effect on the jury's verdict and the error may be

treated as harmless."          Miller, supra, § 2558.         The jury's finding

on damages shows that this is such a case.

             The    district    court    charged    the   jury    on   alternative

methods of calculating damages--either the value of the car and

its contents at the time of the conversion or the cost of regaining

possession of the car--and directed the jury to use "the lesser of

[the] two different measures."            "We assume the jury listens to and

follows the judge's entire charge."                Arthur D. Little, Inc. v.

Dooyang Corp., 147 F.3d 47, 53 (1st Cir. 1998).                  In light of that

assumption, and the jury's calculation of damages, it is clear

that the jury discredited Walsh's testimony that Testa knew when

and where to regain possession of the car in October 2013, at which

                                        - 26 -
time Testa could have regained possession for a tiny fraction of

the value of the property and of the later bill from Christopher's

Towing.     That same testimony by Walsh was the only evidence that

created a dispute as to whether return of the car was offered or

impeded; demand was undisputed by Ahern.            Accordingly, we conclude

that the district court's failure to instruct the jury on demand

and   refusal   was    harmless    error.      We    emphasize   that   "[o]ur

conclusion is not based on any judgment of our own as to what the

evidence proved to have happened," Parker v. City of Nashua, 76
F.3d 9, 14 (1st Cir. 1996), but rather is based on what the jury

unmistakably found.

            Ahern also argues that the district court further erred

by botching part of its instructions on how to calculate damages,

by suggesting that damages were mandatory, and by charging the

jury on punitive damages.         Counsel for defendants did not object

to these portions of the instructions before or after the district

court delivered them.       At most, our plain error standard of review

applies.     See Sony BMG Music Entm't v. Tenenbaum, 660 F.3d 487,

503 (1st Cir. 2011).

            As to the instructions on how to calculate damages, Ahern

complains    that     the   district   court   described    statutory     lien

procedures pursuant to which Denault may have owed the tow company.

Ahern says that those lien procedures did not apply in this case.

Whether that is so we need not decide because Ahern offers no

                                   - 27 -
explanation for how the insertion could have harmed him. We reject

Ahern's argument that the district court framed the instructions

so   as   to    compel   an   award   of   damages.   The   district   court

specifically cautioned the jury, "don't think that because I charge

you on this or that aspect of the case that I think anything has

been proved or not proved."           It also acknowledged the possibility

that the jury would find "there's no real damage here."                As to

punitive damages, Ahern cannot demonstrate an error that affected

his substantial rights as the jury declined to award such damages.

               Last but not least, Ahern argues that the district court

did not inform the parties of its intended instructions before it

delivered them.          The district court did generally advise the

parties of its intended instructions before closing arguments and

before charging the jury, see Fed. R. Civ. P. 51(b)(1), though it

did not provide a verbatim copy to the parties in advance.             While

we think it prudent for district courts to write and distribute

their intended instructions, the law of this circuit does not

require judges to follow this common sense approach.            See DeCaro

v. Hasbro, Inc., 580 F.3d 55, 65 (1st Cir. 2009).

                                        IV.

               Based on the foregoing, we deny both appeals and affirm

the district court's judgment in all respects.          The parties shall

bear their own costs.



                                      - 28 -